AQ245B (Rev. 02/18) - Judgment in a Criminal Case (BJS 03/2018)

 

 

Sheet 1
United States District Court
Western District of Washington
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
Case Number: CR19-168
ANDREW N. HEYWARD
Nancy Tenney
Defendant’s Attorney
THE DEFENDANT:

XX] pleaded guilty to _a single-count Information ( misdemeanor)

LJ was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 7 and 11 1(a)(1) Simple Assault of a Federal Officer 08/30/2019 I

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

L_] The defendant has been found not guilty on count(s)

 

CJ Count(s) LH is Cl are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States attorney of material changes in econgmic circumstances.

  
 
 

Defendant’s Soc. Sec. No.: XX X-X X-7297 Qa He

 

 

 

  

 

 

ARBARA J. SAYERS Assistant United States Attorney
Defendant’s Year of Birth: XX-XX-1984
September 6, 2019
Defendant’s USM No.: __49660-086 Date of Imposition of Judgment
Daten Moy. oes
HUN NL ria ZS
dant’s Signature 5 7 Signature of Judge

THE HONORABLE BRIAN A. TSUCHIDA
United States Magistrate Judge

alo|acia

Date
AOQ245B (Rev. 02/18) Judgment in a Criminal Case (BJS 03/2018)
Sheet 2 - Imprisonment

Judgment-Page 2 of 4

DEFENDANT: HEY WARD, ANDREW N.
CASE NUMBER: —CR19-168

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
atotal term of _Cwedit+ -on “hue Sevvedd on this dAco. A 4s be.
Weltesest Prrm felevel (uate dy teddy Ca|te/ 70/4),

L] The Court makes the following recommendations to the Bureau of Prisons:
CL] Federal Detention Center
2425 South 200"
SeaTac, WA 98198
(206) 870-5700
L] The defendant is remanded to the custody of the United States Marshal.
L] The defendant shall surrender to the United States Marshal for this district:

[] at a.m. / p.m. on

 

L] as notified by the United States Marshal.
L] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

(] at a.m. / p.m. on

 

L] as notified by the United States Marshal.

(1 as notified by the Probation or Pretrial Services Office,

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on _. : to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO245B (Rev. 02/18) - Judgment in a Criminal Case (BJS 03/2018)
Sheet 5 - Criminal Monetary Penalties

Judgment - Page 3 of ub
DEFENDANT: HEYWARD, ANDREW N.

CASE NUMBER:  CRI19-168
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Processing Restitution
Totals: $25.00 $0.00 $ N/A $ N/A

iN The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

L] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss" Restitution Ordered Priority or Percentage
TOTALS $ $

[] Restitution amount ordered pursuant to plea agreement $

 

L] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the fine * restitution
C1 the interest requirement forthe 0 fine L] restitution is modified as follows:

Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO245B (Rev. 02/18) - Judgment in a Criminal Case (BJS 03/2018)
Sheet 6 - Schedule of Payments

Judgment - Page 4 of _ 4F

DEFENDANT: HEYWARD, ANDREW N.
CASE NUMBER: — CR19-168

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A w

B O
c {J
D 0
E im
F 0

Lump sum payment due immediately, balance due _| U2 qyZ_ .
C7 in accordance with OC, O D, O E,or OF below; or t

Payment to begin immediately (may be combined with 0 C, OD, or O F below); or

Payment in equal (2.g., weekly, monthly, quarterly) installments of $ over a period
of (e.g., months or years), to commence (e.g, 30 or 60 days) after the date of the
judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period
of (é.g., months or years), to commence (e.g., 30 or 60 days) after release from

imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from imprisonment, The
court will set the payment plan based on an assessment of the defendant’s ability to pay at that time: or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the

court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

CL] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint
and Several Amount, and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court

costs.
